Name: Commission Regulation (EEC) No 3215/83 of 15 November 1983 amending the Annex to Regulation (EEC) No 532/75 concerning the recovery on exportation of aids granted in respect of skimmed-milk powder for use as feed and in respect of skimmed milk processed into compound feedingstuffs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 318/ 10 Official Journal of the European Communities 16 . 11 . 83 COMMISSION REGULATION (EEC) No 3215/83 of 15 November 1983 amending the Annex to Regulation (EEC) No 532/75 concerning the recovery on exportation of aids granted in respect of skimmed-milk powder for use as feed and in respect of skimmed milk processed into compound feedingstuffs THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1600/83 (2), and in particular Article 10 (3) thereof, Whereas the second subparagraph of Article 2 ( 1 ) of Council Regulation (EEC) No 986/68 (3), as last amended by Regulation (EEC) No 11 87/82 (4), provides that where skimmed milk or skimmed-milk powder is exported in the form of denatured skimmed-milk powder or compound feedingstuffs any aid paid out in respect thereof is to be recovered ; whereas to that end an amount equal to the amount is to be charged at the time of exportation ; whereas the amounts to be so charged and the administrative procedure to be followed in such case were fixed by Commission Regulation (EEC) No 532/75 (*), as last amended by Regulation (EEC) No 1461 /83 (6) ; Whereas the amounts to be recovered should be brought into line with the aid for the skimmed-milk powder payable with effect from 17 October 1983 ; whereas it is , however, necessary to ensure that the former amounts chargeable are levied on products in respect of which aid at the previous higher rate was paid ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 1 . The Annex to Regulation (EEC) No 532/75 is hereby replaced by the Annex to this Regulation . 2 . In the case of skimmed-milk powder in respect of which proof is furnished that only the aid at the rate operative from 17 October 1983 has been paid, the amounts to be collected shall be those shown in column B of the Annex. Where the proof referred to in the preceding subpara ­ graph is not furnished, the amounts to be paid shall be those shown in column A. 3 . The amounts shown in column A of the Annex shall cease to apply, and the proof referred to in para ­ graph 2 shall no longer be required, with effect from 1 January 1984. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 November 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 163, 22 . 6 . 1983 , p. 56 . 3 OJ No L 169, 18 . 7. 1968 , p. 4 . (4) OJ No L 140, 20 . 5 . 1982, p . 6 . 0 OJ No L 56, 3 . 3 . 1975, p . 20 . 6 OJ No L 150 , 8 . 6 . 1983 , p . 17 . 16 . 11 . 83 Official Journal of the European Communities No L 318/ 11 ANNEX CCT heading No Description Amount to be charged (ECU/ 100 kg) A B 23.07 Sweetened forage ; other preparations of a kind used in animal feeding : B. Other, containing starch, glucose, or glucose syrup falling within subheadings 17.02 B and 17.05 B and milk products : I. Containing starch or glucose syrup : a) Containing no starch or containing 10 % or less by weight of starch : ex 1 . Containing less than 10 % by weight of milk products : aa) Containing no milk powder (*) bb) Containing less than 10% by weight of milk powder (*) 2 . Containing 10 % or more but less than 50 % by weight of milk products : aa) Containing no milk powder (*) bb) Containing : ( 11 ) less than 30% (22) not less than 30 % by weight of milk powder (*) 3 . Containing 50 % or more but less than 75 % by weight of milk products : aa) Containing no milk powder (*) bb) Containing : ( 11 ) less than 30 % (22) not less than 30 % but less than 40 % (33) not less than 40 % but less than 50 % (44) not less than 50 % but less than 60 % (55) not less than 60 % but less than 70 % (66) not less than 70 % by weight of milk powder (*) 4 . Containing 75 % or more by weight of milk products : aa) Containing no milk powder (*) bb) Containing : ( 11 ) less than 30% (22) not less than 30 % but less than 40 % (33) not less than 40 % but less than 50 % (44) not less than 50 % but less than 60 % (55) not less than 60 % but less than 70 % (66) not less than 70 % but less than 75 % (77) not less than 75 % but less than 80 % (88) not less than 80 % by weight of milk powder (*) 5,81 18,71 31,61 18,71 22,58 29,03 35,48 41,93 46,76 18,71 22,58 29,03 35,48 41,93 46,76 49,99 54,83 5,49 17,69 29,89 17,69 21,35 27,45 33,55 39,65 44,23 17,69 21,35 27,45 33,55 39,65 44,23 47,28 51,85 No L 318/ 12 Official Journal of the European Communities 16 . 11 . 83 CCT heading No Description Amount to be charged (ECU/ 100 kg) I A B 23.07 (cont 'd) B. I. b) Containing more than 10 % but not more than 30 % by weight of starch : ex 1 . Containing less than 10% by weight of milk products : aa) Containing no milk powder f) bb) Containing less than 10 % by weight of milk powder Q 2. Containing 10 % or more but less than 50 % by weight of milk products : aa) Containing no milk powder (*) bb) Containing : ( 11 ) less than 30% (22) not less than 30 % by weight of milk powder (") 3 . Containing 50 % or more by weight of milk products : aa) Containing no milk powder f) bb) Containing : ( 11 ) less than 60 % (22) not less than 60 % by weight of milk powder (*) c) Containing more than 30 % by weight of starch : ex 1 . Containing less than 10 % by weight of milk products : aa) Containing no milk powder (*) bb) Containing less than 10 % by weight of milk powder f) 2 . Containing 10 % or more but less than 50 % by weight of milk products : aa) Containing no milk powder (*) - bb) Containing : ( 11 ) less than 30 % (22) not less than 30 % by weight of milk powder Q 3 . Containing 50 % or more by weight of milk products : aa) Containing no milk powder (*) bb) Containing : ( 11 ) less than 60 % (22) not less than 60 % by weight of milk powder Q II . Containing no starch or glucose syrup, but containing milk products : a) Containing no milk powder (*) b) Other 5,81 18,71 31,61 35,48 51.60 5,81 18,71 31.61 35,48 41,93 54,83 5,49 17,69 29,89 33,55 48,80 5,49 17,69 29,89 33,55 39,65 51,85 (*) For the purposes of this Regulation, 'milk powder means a product falling within subheading 04.02 A II b) 1 or 2, having a fat content, by weight, not exceeding 11 % .